Citation Nr: 0718402	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for depression secondary to 
degenerative joint disease of the lumbar spine and a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board previously issued a decision on January 4, 2007, 
denying the veteran's claim.  But shortly thereafter, the 
veteran's representative submitted additional medical records 
from the Huntington VA Medical Center (VAMC) concerning 
evaluation and treatment the veteran had received for 
depression, etc., as recently as February 2007.  And although 
these additional records were not actually in the claims file 
when the Board previously adjudicated the claim in January 
2007, they are nonetheless relevant to the disposition of 
this appeal and within VA's "constructive" possession.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  So the Board has 
since vacated that prior decision under separate cover and is 
issuing this decision to replace it.

Since the veteran and his representative have pointed out 
this additional evidence in question should have been 
considered in the Board's prior decision, it is apparent they 
are waiving their right to have this additional evidence 
initially considered by the RO - especially since this 
additional evidence provides a basis for granting the claim 
(whereas, without it, the claim was previously denied).  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2006).  



As an additional preliminary matter, the Board has updated 
its statement of the claim on appeal (issue) to include the 
veteran's service-connected bilateral knee disability as a 
potential cause of his underlying depression -- that is, as 
well as the degenerative joint disease in his lumbar spine.  
The Board is doing this because the additional evidence 
submitted since the Board's prior decision raises the 
reasonable possibility that his bilateral knee disorder, even 
aside from his low back disorder, may account for his 
depression.  See EF v. Derwinski, 1 Vet. App. 324 (1991) 
(VA is required to give a liberal reading to pleadings and 
consider all possible bases of entitlement to the requested 
benefit).

FINDINGS OF FACT

1.	Service connection is presently in effect for degenerative 
joint disease in the lumbar spine, as well as for 
degenerative joint disease in the knees, although this latter 
condition was not formally claimed as a basis of entitlement.

2.	There is a previous diagnosis of record of anxiety and 
depression, and more recent VA outpatient records showing a 
continuing clinical finding of a mood disorder secondary to 
general medical condition (referring to the low back and 
bilateral knee disabilities).

3.	The competent medical evidence is at least evenly balanced 
for and against the claim on the determinative issue of 
whether the veteran's current psychiatric disorder is 
etiologically related to one or more already service-
connected disabilities - and, in particular, his low back 
and bilateral knee disabilities.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
psychiatric disorder is proximately due to or the result of 
his service-connected low back and bilateral knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case at hand, however, the Board is granting 
the veteran's claim for service connection for depression on 
the basis of a secondary medical relationship to existing 
service-connected disabilities (affecting his low back and 
knees).  Since this represents a favorable disposition of the 
claim on appeal, there is no need to determine whether there 
has been compliance with the VCAA's duty to notify and assist 
provisions, inasmuch as even if there has not been, it is 
merely inconsequential and therefore, at most, only harmless 
error.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

It warrants mentioning at this point only that, while there 
is no record of specific correspondence or other 
documentation informing the veteran of the recent holding in 
the Dingess/Hartman decision, once the file is returned to 
the RO to effectuate the award of service connection in this 
decision, the RO, in turn, will then have the opportunity to 
address any notice defect regarding the downstream disability 
rating and effective date elements of his claim.  Hence, any 
current defect in this regard also is merely harmless error.  
See Bernard, 4 Vet. App. at 384 (if the Board addresses an 
issue not first considered by the RO, the Board must discuss 
whether this is prejudicial to the veteran).

Governing Statutes, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a 
service-connected condition has chronically aggravated 
another condition that is not service-connected, but 
compensation is only payable for the additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the VA rating schedule for evaluating that 
particular nonservice-connected disorder.  See Notice, 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).

In this case, the alleged basis of entitlement upon which the 
veteran has sought to establish service connection for 
depression is that of a secondary medical relationship to his 
already service-connected degenerative joint disease of the 
lumbar spine.  There is a diagnosis of record from a June 
2003 VA examination of anxiety and depression.  And various 
other treatment reports on file, including a March 2003 
report from a psychiatrist at the Huntington VAMC, list the 
condition diagnosed differently to some extent as adjustment 
disorder with depressed mood.  More recent VAMC records note 
a mood disorder due to general medical condition.  In any 
event, regardless of the specific diagnosis, the veteran has 
established that he has a psychiatric disorder of some sort, 
inclusive of depression - so proof of current disability.  
But there still must be competent medical evidence 
etiologically linking his current psychiatric disorder 
(again, irrespective of the specific diagnosis) to service-
connected disability -- either by showing the depression is 
proximately due to or the result of this disability or by 
showing that such disability has chronically aggravated the 
depression.  See Allen, 7 Vet. App. at 448.  See, too, 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

In accordance with resolving this dispositive issue of 
whether there is an objective link between a mental health 
disorder and an extant service-connected disability of an 
orthopedic nature, in June 2003 the veteran initially 
underwent VA examination of the joints -- but also intended 
to address the likely cause of his claimed psychiatric 
disorder.  The designated examiner considered the veteran's 
present complaint of a nervous condition, manifested in a 
lack of concentration and anxiety at times.  It was noted 
that service medical records (SMRs), including his 1962 
separation physical, documented that he had nervous trouble 
and hyperventilation.  His recent VA outpatient records 
confirmed treatment for anxiety and depression.  The examiner 
ultimately concluded, however, it was unlikely the veteran's 
nervous condition was secondary to his service-connected back 
condition.  This was the one medical opinion of record 
concerning the etiology of the veteran's psychiatric 
disorder, prior to receipt of updated VA outpatient treatment 
records for that condition.

Medical records from the Huntington VAMC indicate that, in 
December 2002, the veteran commenced undergoing evaluation 
and treatment at this facility for symptoms of anxiety and 
depression, resulting in diagnoses found of adjustment 
disorder with depressed mood and, on one occasion, major 
depression.  During these consultations, he was noted to have 
experienced chronic back and knee pain, although no statement 
was immediately provided on whether his physical conditions 
affected his mental state.  However, a September 2004 VA 
psychiatrist's report first indicated persistent physical 
pain with associated dysthymia.  Subsequent evaluation by 
another psychiatrist determined the veteran had a 
mood disorder secondary to his general medical condition.  

Following continuing consultation for the same, a February 
2007 treatment report clarified that the "general medical 
condition" underlying the psychiatric symptomatology shown 
was that of constant pain from the service-connected low back 
and knee pathology.  This was indicated to have led to the 
onset of depressed mood, insomnia, diminished concentration, 
and marked diminished interest in life activities because of 
functional limitations inherent in the veteran's physical 
conditions.  Thus, the finding clearly indicated with regard 
to the issue of causation was that the low back and knee 
conditions were collectively the precipitating disorders for 
the claimed depression -- and notwithstanding that 
two orthopedic conditions were mentioned, the fact remains 
that in any event his claimed depression has been related 
entirely to service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998)

Whereas, initially, the veteran only cited his lumbar spine 
disability as the basis for his present claim for secondary 
depression, an opinion likewise considering his bilateral 
knee condition is similarly relevant, particularly to the 
extent that it may only result in a more favorable outcome to 
the present claim.  This is in accordance with the principle 
that VA will generally apply a liberal construction in 
determining what issues were raised by a claimant as the 
basis for his appeal.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) ("VA's statutory 'duty to assist' must extend 
this liberal reading [of the questions presented for 
adjudication] to include issues raised in all documents or 
oral testimony submitted prior to the BVA decision."), 
citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  See 
too, Kalman v. Principi,     18 Vet. App. 522, 524 (2004); 
Gomez v. Principi, 17 Vet. App. 369, 373 (2003).



Taking into consideration the respective merits of the above 
opinions, including the conclusions rendered and medical 
history information that each determination utilized as its 
foundation, the latter conclusion that has been consistently 
set forth by the veteran's VA treatment providers is 
inherently as probative as that provided by the June 2003 
examining physician.  Significantly, it is arguably even more 
persuasive since in accordance with his ongoing and most 
contemporaneous medical evaluation at the Huntington VAMC.  
While, admittedly, only the June 2003 VA examiner was able to 
review the complete claims file, the opining treatment 
providers at the Huntington VAMC nonetheless had firsthand 
knowledge of the veteran's psychiatric condition and, equally 
importantly, its likely precipitating causes.  So they 
provided an informed assessment.  It should be mentioned in 
this regard that the Court has expressly declined to adopt a 
"treating physician rule" that additional evidentiary 
weight is presumptively afforded to the opinion of a 
physician who treats the veteran.  See, e.g., White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499,  502 (1993); Chisem v. Brown, 4 Vet. App. 
169 (1993).  Here, though, the direct experience in treating 
the veteran over a period of several years was more than 
sufficient to account for an identified relationship between 
mental health symptoms and underlying physical discomfort. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the veteran, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches").

Given the thorough evidentiary foundation for the favorable 
opinion on etiology, even in comparison to the June 2003 
examination results, the determinative evidence as a whole is 
at least in relative equipoise -- that is, about evenly 
balanced for and against the claim.  And when this occurs, 
VA's benefit-of-the-doubt doctrine warrants resolution of 
reasonable doubt in the veteran's favor.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



It is thus demonstrated that, in all likelihood (certainly as 
likely as not), the claimed depressive disorder is 
secondarily related to the manifestations of existing 
service-connected lumbar spine and bilateral knee disorders.  
See 38 C.F.R. § 3.310(b).  See also Anderson v. West, 12 Vet. 
App. 491, 495-496 (1999), citing Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  Accordingly, the Board finds that the 
criteria for service connection for a depressive disorder are 
met.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection is granted for depression secondary to the 
service-connected low back and bilateral knee disabilities.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


